Case 2:20-cv-00531-RBS-DEM Document 1-2 Filed 10/26/20 Page 1 of 4 PageID# 9




                       Exhibit 2
Case 2:20-cv-00531-RBS-DEM Document 1-2 Filed 10/26/20 Page 2 of 4 PageID# 10


                                                     APPROVAL LETTER

                                    4/22/2019
Approval Date:
                                    BROWN BLESSINGS LLC
Buyer:
                                    6344 BULLBEGGAR ROAD, WITHAMS, VA 23488
Buyer Address:

Seller:                            Nutrien Ag Solutions, Inc. dba Nutrien Financial

Branch Address:                     7311 Ocean Highway, Pocomoke City, MD 21851


Dear Buyer:

We are pleased to approve you for credit on the following terms:

                                    $320,000.00
             Credit Limit:                             . This amount is non-replenishable.

             Approval Period:      For credit sale purchases made during the period beginning
                                   4/22/2019            and ending 12/15/2019          .
                                    12/15/2019
             Maturity Date:
                                           10
             Finance Charge:                           % (APR)

             Rate Type:            Fixed

             Repayment Terms:      All credit sale purchases applied to Buyer’s account, along with
                                   accumulated finance charges, fees and expenses due under Buyer’s
                                   credit agreement with Seller, are due and payable in full on or before the
                                   Maturity Date. Buyer may make payments on Buyer’s account with Seller
                                   at any time without penalty.
                                            24
             Penalty Rate:                             % (APR)

             Fees:                 Returned Check Fee: $25.00

             Payments:             Please send all payments to the payment address indicated on your
                                   monthly statement or as otherwise provided on the back side of your
                                   monthly statement.

             Notices:              Seller may send notices regarding Buyer’s credit agreement with Seller
                                   to Buyer’s address above or such other address as Buyer may provide
                                   in writing to Seller. Buyer may send notices regarding the credit
                                   agreement to Seller at Seller’s Branch Address above. Buyer agrees to
                                   notify Seller promptly regarding any change in contact information for
                                   Buyer or Buyer’s Authorized Representative(s) from the information
                                   stated in Buyer’s Credit Application.

             Change in Name or     Buyer does not and will not conduct Buyer’s business under any name
             Location:             other than as disclosed to Seller and will not change its place of
                                   business.


             Insurance:            Buyer will maintain insurance in such amounts and against such risks as
                                   are consistent with past practice and will show proof of such insurance
                                   upon request of Seller.



DT: 940-101 52780.6                                                                                             rev. 4/19/16
Case 2:20-cv-00531-RBS-DEM Document 1-2 Filed 10/26/20 Page 3 of 4 PageID# 11


             Representations:        Buyer represents that as of the date of this credit agreement and any
                                     renewal, extension or amendment (i) Buyer has no present intention to
                                     close or cease operating Buyer’s business, in whole or in part,
                                     temporarily or permanently, (ii) Buyer is solvent and not contemplating
                                     any insolvency or bankruptcy proceeding, (iii) during the <four (4)>
                                     months preceding the date hereof, Buyer has not discussed with or
                                     among Buyer’s management, counsel, or any other advisor or creditor,
                                     any potential insolvency, voluntary or involuntary bankruptcy,
                                     receivership, or assignment for the benefit of creditors with respect to
                                     Buyer and no such action or proceeding has been filed or is pending,
                                     and (iv) no eviction or foreclosure is pending or threatened against
                                     Buyer.

             Binding Effect:         This credit agreement will be binding upon and inure to the benefit of
                                     Buyer and Seller and their respective successors and permitted assigns.


             Communicating With      Buyer and each Authorized Representative agree that Seller may
             Buyer and               contact Buyer or an Authorized Representative as provided in this
             Authorized              paragraph. Seller may contact Buyer or an Authorized Representative
             Representatives;        for any lawful reason, including for the collection of amounts owed to
             Consent to              Seller and for the offering of products or services to Buyer from time to
             Communication by        time. No such contact will be deemed unsolicited. Buyer and each
             Electronic and Other    Authorized Representative specifically agree that Seller may (i) contact
             Means:                  Buyer or an Authorized Representative at any address (including email)
                                     or telephone number (including wireless cellular telephone, ported
                                     landline or VoIP telephone number) as Buyer or an Authorized
                                     Representative may provide to Seller from time to time or that Seller is
                                     able to determine belongs to Buyer, even if Buyer or an Authorized
                                     Representative has asked to have the number added to any state or
                                     federal do-not-call registry; (ii) use any means of communication,
                                     including, but not limited to, postal mail, electronic mail, telephone or
                                     other technology, to reach Buyer or an Authorized Representative;
                                     (iii) use automatic dialing and announcing devices which may play
                                     recorded messages and (iv) send text messages to Buyer’s or an
                                     Authorized Representative’s telephone. Buyer and each Authorized
                                     Representative may withdraw this express written consent at any time
                                     by contacting Seller at Nutrien Financial.—Withdrawal of
                                     Express Consent, 7311 Ocean Highway, Pocomoke City, MD 21851 and telling Seller
                                     specifically what address or telephone number not to use.


 Arbitration. Buyer, each Authorized Representative and Guarantor, and Seller (each a “Party” and collectively “Parties), waive
 trial by jury in any court in any suit, action or proceeding on any matter arising in connection with or in any way related to the
 accompanying Credit Application, Credit Agreement (including any applicable Approval Letters) and Guaranty (collectively
 “Documents”) or the enforcement hereof, except where such waiver is prohibited by law or declared by a court of law to be
 against public policy. The Parties hereto acknowledge that each makes this waiver knowingly, willingly and voluntarily and
 without duress, and only after extensive consideration of the ramifications of this waiver. To the extent that a claim or dispute
 arises out of, or in relation to the Documents, including, without limitation, their terms, construction, interpretation, performance,
 termination, breach or enforceability, the Parties agree that the claim or dispute will be, at the election of any Party, resolved by
 mandatory binding arbitration in              VA               within a reasonable time period not to exceed ninety (90) days. The
 Parties agree that the arbitration will be administered by JAMS and the arbitration shall be conducted in accordance with <the
 Expedited Procedures of the JAMS Comprehensive Arbitration Rules and Procedures> except as otherwise agreed in this
 Arbitration Agreement. The arbitrator will be chosen in accordance with the procedures of JAMS, and will base the award on
 the applicable governing law of the Credit Agreement. Judgment on the award may be entered into any court having jurisdiction,
 subject to Section 12 of the Credit Agreement. The Parties further agree that the costs of arbitration will be divided equally
 between them, except that Seller will consider in good faith a request by Buyer or an Authorized Representative to pay the costs
 of arbitration. Each Party may pursue arbitration solely in an individual capacity, and not as a representative or class member in
 any purported class or representative proceeding. The arbitrator may not consolidate more than one person’s or entity’s claims,
 and may not otherwise preside over any form of a representative or class proceeding. This arbitration section is governed by the
 Federal Arbitration Act, 9 U.S.C. §§ 1 et seq. and to the extent not preempted, the governing law of the Credit Agreement. The
 Parties hereto waive any right to assert any claims against another Party as a representative or member in
 any class or representative action, except where such waiver is prohibited by law against public policy. To the extent any Party
DT: 940-101 52780.6                                                                                                            rev. 4/19/16
Case 2:20-cv-00531-RBS-DEM Document 1-2 Filed 10/26/20 Page 4 of 4 PageID# 12


 is permitted by law or court of law to proceed with a class or representative action against the other, the Parties agree that: (1)
 the prevailing Party will not be entitled to recover attorneys’ fees or costs associated with pursuing the class or representative
 action (not withstanding any other provision in this agreement) and (2) the Party who initiates or participates as a member of the
 class will not submit a claim or otherwise participate in any recovery secured through the class or representative action.


 This Approval Letter supersedes any prior Approval Letter for the Approval Period stated above.

 Sincerely,




 Signature of Seller’s authorized representative

 BUYER’S ACCEPTANCE:

 If the foregoing terms are satisfactory, please indicate your agreement to these terms by signing below and returning a signed
 copy of this Approval Letter to the Branch Address above within ten business days of the Approval Date above.

 Buyer’s Authorized Representative: _________________________________
 Name:
 l
                                                                        Date:
 If not signed by Buyer and returned as provided above, Buyer’s authorized signature on any invoice or any use of
 Buyer’s account during the Approval Period stated above will evidence the Buyer’s acceptance of and agreement to
 all of the terms and conditions set forth in Buyer’s credit agreement with Seller and this Approval Letter as the same
 may be amended from time to time and will constitute the Buyer’s signature on this Approval Letter.




DT: 940-101 52780.6                                                                                                          rev. 4/19/16
